UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50230 ARLINGTON ASSET INVESTMENT CORP. (Exact name of Registrant as specified in its charter) Virginia 54-1873198 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1001 Nineteenth Street North Arlington, VA (Address of Principal Executive Offices) (Zip Code) (703) 373-0200 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes o No x Number of shares outstanding of each of the registrant’s classes of common stock, as of April 20, 2012: Title Outstanding Class A Common Stock 9,115,671 shares Class B Common Stock 566,112 shares ARLINGTON ASSET INVESTMENT CORP. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2012 INDEX Page PART I—FINANCIAL INFORMATION Item 1. Consolidated Financial Statements and Notes—(unaudited) 1 Consolidated Balance Sheets—March 31, 2012 and December 31, 2011 1 Consolidated Statements of Comprehensive Income—Three Months Ended March 31, 2012 and 2011 2 Consolidated Statements of Changes in Equity—Three Months Ended March 31, 2012 and Year Ended December 31, 2011 3 Consolidated Statements of Cash Flows—Three Months Ended March 31, 2012 and 2011 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 30 PART II—OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 4. Mine Safety Disclosures 32 Item 6. Exhibits 33 Signatures 34 Index PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements and Notes—(unaudited) ARLINGTON ASSET INVESTMENT CORP. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) (Unaudited) March 31, December 31, ASSETS Cash and cash equivalents $ $ Receivables Interest Sold securities receivable Other 15 11 Mortgage-backed securities, at fair value Available-for-sale Trading Other investments Derivative assets, at fair value Deposits Prepaid expenses and other assets 81 Total assets $ $ LIABILITIES AND EQUITY Liabilities: Repurchase agreements $ $ Interest payable Accrued compensation and benefits Dividend payable Derivative liabilities, at fair value Purchased securities payable Accounts payable, accrued expenses and other liabilities Long-term debt Total liabilities Commitments and contingencies (Note 7) — — Equity: Preferred stock, $0.01 par value, 25,000,000 shares authorized, none issued and outstanding — — Class A common stock, $0.01 par value, 450,000,000 shares authorized, 8,852,421 and 7,099,336 shares issued and outstanding, respectively 88 71 Class B common stock, $0.01 par value, 100,000,000 shares authorized, 566,112 shares issued and outstanding 6 6 Additional paid-in capital Accumulated other comprehensive income, net of taxes Accumulated deficit (1,361,342 ) (1,363,785 ) Total equity Total liabilities and equity $ $ See notes to consolidated financial statements. 1 Index ARLINGTON ASSET INVESTMENT CORP. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Dollars in thousands, except per share data) (Unaudited) Three Months Ended March 31, Interest income $ $ Interest expense Interest on short-term debt Interest on long-term debt Total interest expense Net interest income Other income, net Investment gain, net Other loss (4 ) (3 ) Total other income, net Operating income before other expenses Other expenses Compensation and benefits Professional services Business development 17 32 Occupancy and equipment 95 96 Communications 52 46 Other operating expenses Total other expenses Income before income taxes Income tax provision Net income $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Dividends declared per share $ $ Weighted-average shares outstanding (in thousands) Basic Diluted Other comprehensive income, net of taxes Unrealized (losses) gains for the period on available-for-sale securities (net of taxes of $-0-) $ ) $ Reclassification adjustment for gains included in net income on available for sale securities (net of taxes of $-0-) — (12,850 ) Comprehensive income $ $ See notes to consolidated financial statements. 2 Index ARLINGTON ASSET INVESTMENT CORP. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (Dollars in thousands) (Unaudited) Class A Common Stock (#) Class A Amount Class B Common Stock (#) Class B Amount Additional Paid-In Capital Accumulated Other Comprehensive Income Accumulated Deficit Total Balances, December 31, 2010 $
